1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for SCOTT JOHNSON
5

6                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,    ) No. CR-S-14-43 KJM
8
                     Plaintiff,       )
9                                     ) STIPULATION AND
          v.                          ) ORDER TO ADVANCE STATUS
10                                    ) HEARING
     SCOTT JOHNSON,                   ) Date: 11-22-2019
11
                     Defendants.      ) Time: 2:00 p.m.
12
     ================================) Judge: Hon. Carolyn K. Delaney

13          It is hereby stipulated between the parties, Amy Hitchcock, Assistant United States Attorney,
14   and Michael D. Long, attorney for defendant Scott Johnson, that the status conference date of
15
     November 25, 2019, should be advanced to November 22, 2019. Mr. Long is in trial in Department
16
     30 of the Sacramento Superior Court. The trial will be in session on November 25, 2019, but not
17

18
     on November 22, 2019.

19   Dated: November 14, 2019                             Respectfully submitted,

20                                                        /s/ Michael D. Long
                                                          MICHAEL D. LONG
21
                                                          Attorney for Scott Johnson
22
     Dated: November 14, 2019                             McGREGOR SCOTT
23                                                        United States Attorney
24
                                                          /s/ Amy Hitchcock
25                                                        AMY HITCHCOCK
                                                          Assistant U.S. Attorney
26
            ///
27

28




                                                    -1-
1                                        ORDER
2

3
     IT IS SO FOUND AND ORDERED this 15th day of November, 2019.
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           -2-
